Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
2. 	The closest prior art considered is Dzienis et al (US10725085B2) and Kereit et al (US2010/0301872 A1). Dzienis et al teaches, a method for determining a fault position of a fault on a line of an electrical power supply network being a three-phase line (Fig. 4, Col. 12, Ln. 50-54; Fig. 1, Col. 9; Ln. 32-33); a; three-phase line section (Fig. 4, Col. 12, Ln. 50-54; Fig. 1, Col. 9; Ln. 32-33); a; three-phase line section (Fig. 4, Col. 12, Ln. 50-54; Fig. 1, Col. 9; Ln. 32-33); three-phase line section (Fig. 4, Col. 12, Ln. 50-54; Fig. 1, Col. 9; Ln. 32-33); a part of the three-phase line (Fig. 1, Col. 9; Ln. 32-33), which comprises the steps of: measuring transient profiles of current and voltage values at the line ends of the line by means of measuring devices after an occurrence of the fault on the line (Fig 1, Col. 9, Ln. 51-53; Fig. 1, Col. 10, Ln. 22-23; Fig 1, Col. 10, Ln. 20-25; Fig 1, Col. 10, Ln. 25-27); determining transient profiles of (Fig. 1, Col. 10, Ln. 20-25); as well as a traveling wave model for a respective line section of the line sections (Fig. 1, Col. 11, Ln. 25-26); performing, for each of the line sections, a two-sided fault position determination by using a transient profile of the current and voltage values measured at the line end (Fig 1, Col. 11, Ln. 22-25; Equations 1-16); as well as the traveling wave model for the respective line section (Fig. 1, Col. 11, Ln. 25-26.)
3.	Kereit et al teaches, the line having line sections with line ends including a first; line section with a first line end, a second; line section with a second line end, and at least one further; line section with a further line end (Fig. 1, Para. [0044]; Fig. 1, Para. [0044]; Fig. 1, Para. [0045]; Fig. 1; Para. [0045]), the first, second and further line sections each being a part of the; line (Fig. 1, Para. [0044]; Fig. 1, Para. [0044]; Fig. 1, Para. [0045]; Fig. 1); and at least one node point at which more than two of the line sections meet (Fig. 1, Para. [0044]); determining; a node current and a node voltage at the at least one node point by using at least the current and voltage values of a line end (Fig. 1, Para. [0046]); and, the node current and the node voltage (Fig. 1, Para. [0046].)
4.	The prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “during a determination of the node current and the node voltage, the current and voltage values of the line end which delimits a respectively considered line section are excluded.”

Allowable Subject Matter
5.	Claims 1, 3 – 16 allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “during a determination of the node current and the node voltage, the current and voltage values of the line end which delimits a respectively considered line section are excluded.”
8.	Regarding claim 15, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim: “and during a determination of the node current and the node voltage, excluding the current and voltage values of the line end which delimits a respectively considered line section.”
9.	Claims 3, 4, 9 – 11 and 13 are allowable due to their dependencies on claim 1. Claim 5 is allowable due to its dependency on claim 4. Claim 12 is allowable due to its dependency on claim 11. Claim 14 is allowable due to its dependency on claim 13. Claim 6 is allowable due to its dependency on claim 5. Claims 7 and 8 are allowable due to their dependencies 6. Claim 16 is allowable due to its dependency on claim 15
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868